DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Status of Application
	Claims 1-14 have been cancelled. Claims 15-34 have been added.  Claims 15, 20, 25 and 30 will be examined based upon election of species 1, under the Applicant Response to Election of Species, dated 03/23/2020. Claim 16-19, and 26-29 are not examined as they relate to species 2.   Claim 21-24 and 31-35 are not examined as they relate to species 3. Claims 15 an 25 are the independent claims. This Non-Final office action is in response to the “Amendments and Remarks” dated 02/12/2021.

Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 02/12/2021, with respect to cancelled claims 3-5 and new claims 15-34, have been fully considered. LU et al., US 20170129335, and RAY et al., 10051451,  and previously disclosed prior art reference(s) MULLETT. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are establishing “a required time for adjusting temperature…” and establishing “estimated time at which the transportation vehicle reaches the pickup area.” Office assumes the rate for adjusting temperature (e.g. degrees per minute) and rate for vehicle transit (e.g. miles per hour) are known or calculated values time for adjusting temperature…” and “estimated time at which the transportation vehicle reaches the pickup area.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al., US 20170129335, herein further known as Lu, in view of MULLETT, US 20180056903, herein further known as Mullett, further in view of RAY et al., 10051451, herein further known as Ray.
	Regarding claim 15, Lu discloses a transportation system (paragraph [0046]) comprising: a plurality of autonomous vehicles (paragraph [0046], one or more autonomous vehicles 10a, l0b... l0n, see also at least FIG. 1), each of which comprises an air conditioner (paragraph [0009], HVAC system); a mobile terminal belonging to a user (paragraph [0121], user physiological monitoring device or other mobile device); and a management center (paragraph [0057], one or more backend server systems, which may be cloud-based, network-which communicates via a network (paragraph [0042], V2V, V2I ), to the autonomous vehicles (paragraph [0046]) and the mobile terminal  (paragraph [0121]), wherein the management center (paragraph [0057]) is configured to: based on receiving a transportation request (paragraph [0058], ride request via the user device) including a pickup area (paragraph [0058], pick-up location) from the mobile terminal (paragraph [0121]), select an unoccupied vehicle from the autonomous vehicles (paragraph [0058], selected one of the autonomous vehicles, (when and if one is available)) as a transportation vehicle (paragraph [0046]); transmit (paragraph [0042], V2V, V2I. AND paragraph [0057], communicate with the user devices 54 and the autonomous vehicles) to the transportation vehicle (paragraph [0046]) an instruction for transportation (paragraph [0057], schedule rides, dispatch autonomous vehicles) based on the transportation request (paragraph [0058], ride request via the user device) and an instruction for start-up of the air conditioner (paragraph [0080]); wherein the management center (paragraph [0057]) is further configured to obtain environmental information (paragraph, [0065])  of the pickup area (paragraph [0058]), wherein the management center (paragraph [0057]) is further configured to obtain GPS information of the mobile terminal (paragraph [0050], user device 54 includes a GPS module), wherein the management center (paragraph [0057]) is further configured to estimate whether the mobile terminal is indoors or outdoors based on the GPS information, wherein the management center (paragraph [0057]) is further configured to transmit (paragraph [0080]) a target value of a room temperature (paragraph [0080], temperature of a cabin of the vehicle) of the transportation vehicle (paragraph [0046]) at the transmission of the instruction for start-up , and wherein the management center (paragraph [0057]) is further configured to set the target value based on the environmental information (paragraph, [0065]), and based on estimating whether the mobile terminal (paragraph [0121]) is indoors or outdoors.
However, the system of Lu does not explicitly state based on receiving from the transportation vehicle a drop-off completion information of the user according to the instruction for transportation, transmit to the transportation vehicle an instruction for shut-down of the air conditioner.
Mullett teaches the system wherein based on receiving from the transportation vehicle a drop-off completion information of the user according to the instruction for transportation, transmit to the transportation vehicle an instruction for shut-down of the air conditioner (Mullett, paragraph [0030]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Lu by including based on receiving from the transportation vehicle a drop-off completion, transmit to the transportation vehicle an instruction for shut-down of the air conditioner as taught by Mullett.
One would be motivated to modify Lu in view of Mullett for the reasons stated in Mullett paragraph [0003], to base settings on the preferences of the current passenger and not settings that were previously set by a previous passenger.  Furthermore, returning the vehicle HVAC settings to predetermined default passengerless settings, including off mode, equates to vehicle energy savings.
Additionally, the claimed invention is merely a combination of old, well known elements of system control for autonomous vehicles, and in the combination each element merely would 
Furthermore, the system of Lu does not explicitly state the management center is further configured to estimate whether the mobile terminal is indoors or outdoors based on the GPS information.
Ray teaches the system wherein the management center is further configured to estimate whether the mobile terminal is indoors or outdoors based on the GPS information (Ray, column 12, lines 20-23).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Lu by including estimate whether the mobile terminal is indoors or outdoors based on the GPS information as taught by Ray.
One would be motivated to modify Lu in view of Ray for the reasons stated in Ray, column 1, line 25, to provide assistance to the determination of a mobile device location inside a building or other covered structure.
Additionally, the claimed invention is merely a combination of old, well known elements of locating a mobile device and more particularly to utilizing various different parameters in order to identify a mobile device location, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 25, Lu discloses a transportation system (paragraph [0046]) comprising: a plurality of autonomous vehicles (paragraph [0046], one or more autonomous vehicles 10a, l0b... l0n, see also at least FIG. 1), each of which comprises an air conditioner (paragraph [0009], HVAC system); a mobile terminal belonging to a user (paragraph [0121]); and a management center  (paragraph [0057]) which communicates via a network (paragraph [0042], V2V, V2I ) to the autonomous vehicles (paragraph [0046]) and the mobile terminal (paragraph [0121]), wherein the management center (paragraph [0057]) is configured to: based on receiving a transportation request (paragraph [0058], ride request via the user device) including a pickup area (paragraph [0058], pick-up location) from the mobile terminal (paragraph [0121]), select an unoccupied vehicle from the autonomous vehicles (paragraph [0058], selected one of the autonomous vehicles, (when and if one is available)) as a transportation vehicle(paragraph [0046]); transmit (paragraph [0042], V2V, V2I. AND paragraph [0057], communicate with the user devices 54 and the autonomous vehicles) to the transportation vehicle (paragraph [0046]) an instruction for transportation (paragraph [0057], schedule rides, dispatch autonomous vehicles) based on the transportation request (paragraph [0058], ride request via the user device) and an instruction for start-up of the air conditioner (paragraph [0080]); wherein the transportation request (paragraph [0058]) includes a desired value of a room temperature of the transportation vehicle (paragraph [0033], to arrive at a desired ambient air temperature within the vehicle), wherein the management center (paragraph [0057]) is further configured to: store histories of room temperature of the autonomous vehicles (paragraph [0073-0074]) in association with user ID information (paragraph [0057], subscriber authentication information); obtain environmental information (paragraph, [0065]) of the pickup area (paragraph [0058]); and obtain GPS information of the mobile terminal (paragraph [0050]), wherein the management center (paragraph [0057]) is further configured to transmit (paragraph [0080], one or more control signals) a target value of the room temperature of the transportation vehicle (paragraph [0080], temperature of a cabin of the vehicle) at the transmission of the instruction for start-up (paragraph [0080]), and wherein the management center (paragraph [0057]) is further configured to set the target value (paragraph, [0065]) by modifying the desired value (paragraph [0080], increase or decrease a temperature of a cabin) based on at least one of a history of room temperature (paragraph [0073-0074]) in association with user ID information (paragraph [0057], subscriber authentication information) of a source mobile terminal (paragraph [0121]) of the transportation request (paragraph [0058], ride request via the user device), the environmental information (paragraph, [0065]) and the GPS information (paragraph [0050]).
However, the system of Lu does not explicitly state based on receiving from the transportation vehicle a drop-off completion information of the user according to the instruction for transportation, transmit to the transportation vehicle an instruction for shut-down of the air conditioner.
Mullett teaches the system wherein based on receiving from the transportation vehicle a drop-off completion information of the user according to the instruction for transportation, transmit to the transportation vehicle an instruction for shut-down of the air conditioner (Mullett, paragraph [0030]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Lu by including based on receiving from the transportation vehicle a drop-
One would be motivated to modify Lu in view of Mullett for the reasons stated in Mullett paragraph [0003], to base settings on the preferences of the current passenger and not settings that were previously set by a previous passenger.  Furthermore, returning the vehicle HVAC settings to predetermined default passengerless settings, including off mode, equates to vehicle energy savings.
Additionally, the claimed invention is merely a combination of old, well known elements of system control for autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Lu does not explicitly state the management center is further configured to estimate whether the mobile terminal is indoors or outdoors based on the GPS information.
Ray teaches the system wherein the management center is further configured to estimate whether the mobile terminal is indoors or outdoors based on the GPS information (Ray, column 12, lines 20-23).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Lu by including estimate whether the mobile terminal is indoors or outdoors based on the GPS information as taught by Ray.

Additionally, the claimed invention is merely a combination of old, well known elements of locating a mobile device and more particularly to utilizing various different parameters in order to identify a mobile device location, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Allowable Subject Matter
Claims 20 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, Claims 20 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669      

/JESS WHITTINGTON/            Examiner, Art Unit 3669